Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,15,34,45,47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (“Lee”, US 2015/0015500) 

As per claim 1, Lee teaches a control method, executed implemented by an electronic device, wherein the control method comprises: 
displaying a first interface, comprising a navigation bar that comprises a navigation button and a non-navigation button (Figure 6c, [0112] In order to enhance manipulation convenience of a mobile terminal, a navigation button is 
when the navigation button is triggered, performing at least one of: 
returning to a previous interface; 
jumping to a home interface ([0112]  The home button, which is common to the Android OS and the iOS, can be used for cancellation of a power saving mode of a mobile terminal, a shift to a home screen, an inter job shift in a multi-tasking environment and the like.); or 
invoking an interface of an application program accessed within a preset time up to a current moment; 
receiving a first input of a user acting on the non-navigation button ([0126] If the quick voice button 640 is touched, referring to FIG. 6C, the controller can enter a state capable of receiving an input of user's voice, i.e., a voice input mode.  The controller can appropriately control the mobile terminal based on the user's voice inputted via a microphone in the voice input mode.); and 
displaying, in response to the first input, at least one of an artificial intelligence (AI) function entry interface on the first interface ([0126] If the quick voice button 640 is touched, referring to FIG. 6C, the controller can enter a state capable of receiving an input of user's voice, i.e., a voice input mode.  The controller can appropriately control the mobile terminal based on the user's voice inputted via a microphone in the voice input mode.) in a floating manner (See Figure 6E or Figure 22-

As per claim 15, Lee teaches the control method of claim 1, wherein the first interface is the home interface, and wherein the first interface further comprises a dock area, that comprises a shortcut of the application program (Figure 16 Dock region.)
Claim 31 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 45 is similar in scope to that of claim 15, and is therefore rejected under similar rationale. 
Claim 47 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 




	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-10,36-40,49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (“Lee”, US 2015/0015500) in view of Iseminger (“Iseminger”, US 2019/0363875)

As per claim 6, Lee teaches the control method of claim 1, wherein the first screen interface is a first application interface that includes the non-navigation button, wherein the control method further the displaying, in response to the second input, the Al function entry screen corresponding to the first button (Figure 6c, [0112] In order to enhance manipulation convenience of a mobile terminal, a navigation button is generally provided to the mobile terminal.  Regarding mobile operating systems, the Android OS (operating system) installed mobile terminal generally includes a cancel button, a home button, a menu button and the like as navigation buttons, while the iOS installed mobile terminal generally includes a home button as a navigation button and [0126]). 
Lee fails to distinctly point out first recommended information based on one or more displayed objects on the first application interface. 
However, Iseminger teaches determining, by Al, first recommended information based on one or more display objects displayed on the first application interface, wherein each of the one or more display objects is at least one piece of text information, voice information, or image information (Figure 13-14, [0096] Such screen images may likewise include one or more sponsored content zones 1494A-D (containing ads selected in response to a category of the event or 
receiving a first preset operation from the user on the non-navigation button ; 
and displaying first recommended information on the first application interface in response to a received the first preset operation   ([0089] FIG. 13 depicts another client device 1300 (as an instance of device 700, e.g.) displaying a screen image 1320A usable in an observation-scanning mode (displayed upon activation of a "SCAN" button 1037A, e.g.). 


As per claim 7, Iseminger teaches the control method according of claim 6, further comprising at least one of: 
displaying the first recommended information in an input box of the first application interface; 
displaying the first recommended information on the first application screen interface in the floating manner; or 
modifying the first application interface to obtain a modified first application interface and displaying the first recommended information on the modified first application interface (Figure 13 -14) .

As per claim 8, Iseminger teaches the control method of 6, wherein the first recommended information is at least one of a web address link, a text, a picture, or an emoticon ((Figure 13-14, [0096] Such screen images may likewise include one or more sponsored content zones 1494A-D (containing ads selected in response to a category of the event or location, e.g.).  In some contexts, for example, such a zone 1494A may include a canonic image of an automatically recognized element (a stock photo of a wine bottle, e.g.).  Alternatively or additionally such screen images may include one or more provider-selection controls 1395D by which a user may order products (in response to a category of the event or location, e.g.) see also [0093] machine learning model.)

As per claim 9, Iseminger teaches the control method of claim 8, wherein the first recommended information is the web address link, and wherein after displaying the first recommended information, the control method further comprises: 
receiving a second preset operation from the user on the web address link; and displaying, on the first application interface in response to the second preset operation, content to which the web address link is directed (Figure 13-14, [0096] Such screen images may likewise include one or more sponsored content zones 1494A-D (containing ads selected in response to a category of the event or location, e.g.).  In some contexts, for example, such a zone 1494A may include a canonic image of an automatically recognized element (a stock photo of a wine bottle, e.g.).  Alternatively or additionally such screen images may include one or more provider-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Iseminger with the method of Lee. Motivation to do so would have been to embed a smart, AI driven application to aide the user in contextually identifying surroundings so that social media post are more intuitive. 

As per claim 10, Iseminger teaches the control method of claim 9, wherein the first application interface is a viewfinder interface, wherein the first recommended information corresponds to the one or more display objects, and wherein each of the one or more display objects is the image information (Figure 13-14, [0096] Such screen images may likewise include one or more sponsored content zones 1494A-D (containing ads selected in response to a category of the event or location, e.g.).  In some contexts, for example, such a zone 1494A may include a canonic image of an automatically recognized element (a stock photo of a wine bottle, e.g.).  Alternatively or additionally such screen images may include one or more provider-selection controls 1395D by which a user may order products (in response to a category of the event or location, e.g.) see also [0093] machine learning model.)  .

Claim 36 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 

Claim 38 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 
Claim 39 is similar in scope to that of claim 9, and is therefore rejected under similar rationale. 
Claim 40 is similar in scope to that of claim 10, and is therefore rejected under similar rationale. 
Claim 49 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 


Claims 13-14,43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (“Lee”, US 2015/0015500) in view of Kim et al (“Kim”, US 2009/0228820)

As per claim 13, Lee fails to teach a shortcut application program based on use habit of a user. However, Kim teaches the control method of claim 1, further comprising: 
	displaying a shortcut of a second application program at a first preset position on the scene service task interface at a first time, wherein the second application program is determined based on a use habit of the user ( Abstract, The interface apparatus of the present invention registers the frequently used functions with the toolbar in the form of icons such that, when an icon is dragged from the toolbar to the main window, the function represented by the icon is activated.); 
receiving a third preset operation from the user on the shortcut of the second application program ( [0096] As shown in FIG. 6e, if the user drags a specific icon 630a from the toolbar 120 and drops the icon 630a in the first region, the toolbar driver 370b looks up a matching table stored as the setting information file and activates the function matched with the icon 630a in the matching table.);
displaying, on the scene service task interface in response to the third preset operation, an interface corresponding to the second application program ( [0096] As shown in FIG. 6e, if the user drags a specific icon 630a from the toolbar 120 and drops the icon 630a in the first region, the toolbar driver 370b looks up a matching table stored as the setting information file and activates the function matched with the icon 630a in the matching table.); 
displaying a shortcut of a third application program at the first preset position at a second time, wherein the first time is different from the second time, and wherein the third application program is determined based on the use habit of the user and is different than the second application program  (Figure 6F, [0096] Here, the control unit 370 controls such that, when an icon 630a is dragged out of the toolbar 120 and its corresponding function 630b is executed on the first region, another function icon 640 is placed at the position as shown in FIG. 6f.  The function icon 640 replacing the icon 630a can be selected from candidate function icons registered for the toolbar 120. ); 
receiving a fourth preset operation from the user on the shortcut of the third application program  ([0096] Here, the control unit 370 controls such that, when an icon 630a is dragged out of the toolbar 120 and its corresponding function 630b is 
and displaying, on the scene service task interface in response to the fourth preset operation, an interface corresponding to the third application program ([0096] Here, the control unit 370 controls such that, when an icon 630a is dragged out of the toolbar 120 and its corresponding function 630b is executed on the first region, another function icon 640 is placed at the position as shown in FIG. 6f. The function icon 640 replacing the icon 630a can be selected from candidate function icons registered for the toolbar 120).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Kim with the method of Lee. Motivation to do so would have been to reduce the number of steps needed by a user to switch between applications, especially those the user utilizes often. 

As per claim 14, Kim teaches the control method of claim 13, further comprising: 
displaying, at the first time on the non-navigation button, content corresponding to the second application program (Figure 6e); and 
displaying, at the second time on the non-navigation button, content corresponding to the third application program (Figure 6f).

Claim 43 is similar in scope to that of claim 13, and is therefore rejected under similar rationale. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RYAN F PITARO/Primary Examiner, Art Unit 2198